Citation Nr: 0716836	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-22 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Eligibility for service disabled veterans insurance (RH) 
under the provisions of          38 U.S.C.A. § 1922(a).

2.	Eligibility for waiver of premiums on service disabled 
veterans insurance (RH) under the provisions of 38 U.S.C.A. § 
1922A.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) and Insurance Center in Philadelphia, Pennsylvania.     


FINDINGS OF FACT

1.	A March 2000 rating decision of the Roanoke, Virginia RO 
granted                 service connection for post-traumatic 
stress disorder (PTSD) with an initial            30 percent 
rating, retroactively effective from April 28, 1999.  The 
veteran          was notified of that determination by 
correspondence sent March 30, 2000.  

2.	The veteran filed an application for service disabled 
veterans insurance on February 12, 2003.

3.	Through an October 2003 rating decision, the RO determined 
that the veteran had been competent for VA purposes for the 
entire period, retroactively, from           March 30, 2000 
to February 12, 2003.  The medical evidence of record also 
does not tend to indicate to the contrary.


CONCLUSIONS OF LAW

1.	As a timely application for service disabled veterans 
insurance was not filed,   the criteria for entitlement to 
that benefit have not been met.  See 38 U.S.C.A.            § 
1922(a) (West 2002).

2.	In the absence of eligibility for service disabled 
veterans insurance,                  the veteran's claim for 
waiver of premiums on insurance benefits is rendered moot.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability;            
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application  for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and  an 
effective date for the award of benefits will be assigned 
if service connection      is awarded.

In the present case at hand, however, the veteran's claim 
regarding basic eligibility for service disabled veterans 
insurance, as explained below, may be determined entirely in 
accordance with the applicable law and regulations, without 
further inquiry into the relevant factual circumstances.  
Essentially, there is no material factual question as to when 
the veteran's claim for benefits was filed, the dispositive 
issue, other than a single prescribed statutory exception to 
filing a timely claim which has not been met (i.e., a finding 
of mental incompetency, the absence of which is not in 
dispute).  So the current record provides a sufficient basis 
to adjudicate and resolve this claim, without requiring 
further development of the evidence.  In these situations, it 
has been held that the VCAA does not apply.      See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See, too, Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision."); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

Pertaining to the additional claim for waiver of premiums on 
service disabled veterans insurance under 38 U.S.C.A. § 
1922A, as indicated, in view of the initial decision denying 
entitlement to that particular claimed benefit, the issue of 
waiver of insurance premiums is moot, and it likewise follows 
that the provisions of            the VCAA would not require 
consideration on this matter.

Governing Law, Regulations and Analysis

Under 38 U.S.C.A. § 1922(a), a veteran who is found to have 
one or more        service-connected disabilities for which 
compensation would be payable at the      10 percent or 
higher level, and who is otherwise insurable, is eligible to 
apply for  and receive RH insurance upon filing an 
application in writing within two years from the date service 
connection of such disability was determined.

As the one statutory exception indicated to the requirement 
for a timely application, if the claimant is shown by the 
evidence to have been mentally incompetent during any part of 
the two-year eligibility period, an application for insurance 
may be filed within two years after a legal guardian is 
appointed, or within two years after          the removal of 
such disability, whichever is the earlier date.  See 38 
U.S.C.A.               § 1922(a).

Based upon initially, the procedural history involving the 
veteran's filing of a claim for service disabled veterans 
insurance ("RH insurance"), the identified statutory 
criteria for a timely application, in and of themselves, were 
not objectively met in this case.  Through its March 2000 
rating decision, the RO in Roanoke, Virginia granted service 
connection for PTSD with an initial 30 percent rating, 
retroactively effective from April 28, 1999.  The veteran was 
notified of that determination later that month, in 
correspondence sent March 30, 2000.  He subsequently filed an 
application for RH insurance on February 12, 2003.  Hence, 
the date of receipt of  his claim for insurance benefits 
clearly was outside of the requisite two-year period for a 
timely application.  

During the intervening period between when service connection 
was awarded,     and insurance benefits were first sought, 
the RO by way of its June 2002 decision also increased from 
30 to 100 percent the evaluation for PTSD, effective             
January 23, 2002.  (This determination again was issued by 
the Roanoke RO --        while the present case is on appeal 
from the Philadelphia RO and Insurance Center, the scope of 
this agency's involvement pertained entirely to the claimed 
insurance benefits.)  The June 2002 rating decision was the 
disposition of the veteran's claim for a higher initial 
rating, filed within one-year of the March 2000 grant of 
service connection, and thus the increase to 100 percent 
represented a "staged" rating  based on a greater degree of 
severity of his condition since service connection         
was awarded.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).                 The determinative factor as to when 
the timeframe within which to apply for insurance benefits 
commenced under 38 U.S.C.A. § 1922(a), nonetheless remained 
the March 30, 2000 date of notification that service 
connection was granted, notwithstanding the subsequent 
increase in rating.  

The veteran contends in support of the position that his 
application should be deemed timely, that the RO did not 
notify him that RH insurance benefits            were 
available, and necessitated filing for them within a two-year 
period, contemporaneously with the March 2000 notification 
sent to him of the decision granting service connection for 
PTSD.  He alleges that it was VA's duty under     the 
circumstances to properly inform him of eligibility for the 
claimed benefit.       On this subject, however, as the Court 
has indicated in Saunders v. Brown,              4 Vet. App. 
320, 323 (1993), the provisions of section 1922(a) do not 
impose           any direct notification requirements upon 
VA.  See also, Hill v. Derwinski,              2 Vet. App. 
451 (1991) (it is not incumbent upon VA to provide express 
notification to a claimant of every benefit to which he may 
be entitled, despite provisions          for more effective 
notice of eligibility for various benefits). 

This notwithstanding, there are still routine notification 
procedures in effect on    the basis of which VA will advise 
the claimant that he may apply for RH insurance, and for 
which there is sufficient reason to believe the RO 
effectively complied with in this instance.  The general 
practice to this effect involves, on finding that the veteran 
has a service-connected disability, informing him of 
eligibility for RH insurance and also sending him a copy of 
VA Form 29-4364, the formal application for that benefit.  
See VA Insurance Operations Manual, M29-1, Part I, § 14.13.  
Here, as explained in the July 2003 statement of the case 
(SOC), the information letter on insurance benefits would be 
computer-generated, and with no file copy         in the 
veteran's claims folder.  Even when considering the veteran's 
assertions that he never received these materials, the 
presumption of administrative regularity warrants finding 
that they were sent in the regular course of business -- 
absent evidence to the contrary.  See Harvey v. Gober, 14 
Vet. App. 137, 141-142 (2000), vacated for VCAA 
consideration, 15 Vet. App. 305 (2001) (assuming for the sake  
of argument that VA had a duty to notify the veteran of 
eligibility for insurance benefits based upon 38 U.S.C.A. § 
7722(c), it may be presumed that the requisite notification 
was properly sent).  See, too, Davis v. Principi, 17 Vet. 
App. 29, 37 (2003); YT v. Brown, 9 Vet. App. 195, 199 (1996). 

It further merits consideration in this regard, that the 
March 2000 correspondence notifying the veteran of the RO's 
favorable determination on the claim for      service 
connection for PTSD, indicated that he had been provided as 
an attachment to that letter VA Form 21-8764, Disability 
Compensation Award Attachment.    This form letter 
accompanying documentation of an award of benefits includes 
explanation of the procedures by which RH insurance is to be 
obtained.                    The issuance of this 
correspondence similarly would be expected to occur in 
accordance with the administrative process.  Hence, providing 
that notice of available insurance benefits was even 
required, there is no indication that it was absent, or 
otherwise deficient, so as to equitably toll the statute of 
limitations within which to file an insurance claim.

While there is also an expressly provided exception to the 
criteria for a timely application for insurance benefits, set 
forth under 38 U.S.C.A. § 1922(a), for when the claimant has 
been adjudicated to have been incompetent at any point during       
the two-year eligibility period, this provision does not 
apply here.  In the June 2002 rating decision increasing 
compensation for PTSD, the RO also determined that   the 
veteran was competent for VA purposes, and though just 
outside the two-year window to file an insurance claim, it is 
still instructive.  Then in October 2003,        the RO found 
him to be competent for entire period, retroactively, from           
March 30, 2000 to February 12, 2003 (presumably, for purposes 
of later comprehensively adjudicating his insurance claim).  

The veteran does not contest these determinations, although 
he does state that        the fact that service-connection 
was in effect for PTSD should be a factor in evaluating his 
mental capacity to complete a timely insurance application.           
The Board notes, however, that the award service connection 
for PTSD does not equate to a finding of mental incompetency 
under VA regulations.  See 38 C.F.R.   § 3.353 (a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation; 
and where there is a reasonable doubt as to whether a person 
is competent, such doubt will be resolved in favor of 
competency.)  In any event, on the most recent VA medical 
examination the veteran underwent for his service-connected 
psychiatric disorder, in March 2002, he was considered to 
have the intellectual capacity to manage his own financial 
affairs, even though he sought out the assistance of a 
relative and licensed accountant for this task.  Thus, the 
statutory exception to the provisions for a timely filed 
insurance claim does not apply. 

Inasmuch as the veteran did not file an application for RH 
insurance within the            time period required under 38 
U.S.C.A. § 1922(a), and there is no applicable exception 
based on a finding of incompetency, or otherwise, the claim 
for entitlement to RH insurance benefits must be denied.  
Where, as here, the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Also, since the Board is denying the claim for entitlement to 
service disabled veterans insurance, it follows that the 
claim remaining for a waiver of insurance premiums for that 
same benefit cannot possibly be substantiated.  Therefore,           
the claim for that specific benefit is being dismissed as 
moot.   

In the event that the veteran receives service connection for 
any additional disorder not currently service-connected, 
however, he is advised that he may reapply for              
RH insurance benefits after being so service-connected, 
provided the                 service-connected disability is 
compensable.


ORDER

The claim for eligibility for service disabled veterans 
insurance under the provisions of 38 U.S.C.A. § 1922(a) is 
denied.

The claim for eligibility for waiver of premiums on service 
disabled veterans insurance under the provisions of 38 
U.S.C.A. § 1922A is dismissed.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


